 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11       ESTHER ANAMA, AN INDIVIDUAL,                                Case No: 1:19-CV-1153-JLT
12               Plaintiff,                                          [PROPOSED] ORDER RE JOINT
                                                                     STIPULATION REGARDING SETTLEMENT
13         vs.                                                       OF THE ENTIRE ACTION
14       COSTCO WHOLESALE CORPORATION, et                            (Doc. 17)
         al.,
15
                 Defendants.
16

17               Having considered the parties’ stipulation, the Court ORDERS1:

18               1.      The Court shall retain jurisdiction over this case to enforce the terms of the settlement

19   agreement.

20
     IT IS SO ORDERED.
21

22        Dated:        March 27, 2020                                   /s/ Jennifer L. Thurston
                                                                UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28   1
      The Court has already vacated the deadlines/hearings in this case and set forth the deadline by which this case must be
     dismissed (Doc .16).
